Exhibit 10.11


CERTIFICATION

        I, _________________________, certify that I am the
_________________________ of Graco Inc., a Minnesota corporation, and that by
action taken by the Board of Directors on ___________________, 2005, the Board
of Directors adopted the Second Amendment to the Graco Inc. Restoration Plan
(1998 Restatement). I further certify that the attached document is a true and
correct copy of the document.

_______________, 2005 ____________________________________________


SECOND AMENDMENT
GRACO INC. RESTORATION PLAN
(1998 RESTATEMENT)

           Graco Inc. (the "Principal Sponsor") has heretofore established and
maintains a nonqualified deferred compensation plan (the "Plan") which, in its
most recent amended and restated form, is embodied in a document adopted
effective January 1, 1998 and entitled "GRACO INC. RESTORATION PLAN (1998
Restatement)", and a First Amendment effective as of June 1, 2001, (collectively
the "Plan Statement") is hereby amended as follows:

1.     INCORPORATION BY REFERENCE. Effective for Participants who commence
benefits under the Plan on or after January 1, 2005, Article 2.1 of the Plan
Statement shall be amended by the addition of a new subparagraph (f) that reads
in whole as follows:

  f.

"Compensation" when used herein shall mean "Compensation" as defined in the
Graco Employee Retirement Plan, but disregarding Section 1.1.12(g) of the
definition in the Graco Employee Retirement Plan, it shall include Participant
contributions to the Graco Deferred Compensation Plan (2005 Statement).


2.     GENERAL ELIGIBILITY RULE. Effective for Participants who commence
benefits under the Plan on or after January 1, 2005, Article 3.1(c) of the Plan
Statement shall be amended to read in whole as follows:

  c.

who have experienced a legislated reduction in benefits under the Graco Employee
Retirement Plan due to the limitations imposed by Code Section 415 [Plan A] or
Code Section 401(a)(17) [Plan B], or who have experienced a reduction in
benefits due to Participant contributions to the Graco Deferred Compensation
Plan (2005 Statement).


3.     RETIREMENT BENEFITS. Effective for Participants who commence benefits
under the Plan on or after January 1, 2005, Article 4.1(a) of the Plan Statement
shall be amended by the addition of a new subparagraph (iii) (and re-numbering
the existing subparagraph (iii) as subparagraph (iv)) that reads in whole as
follows:

  (iii) by substituting the modified definition of "Compensation" contained in
this Plan for the definition of "Compensation" contained in the Graco Employee
Retirement Plan,


4.    DEATH BENEFITS. Effective for Participants who commence benefits under the
Plan on or after January 1, 2005, Article 4.2(a) of the Plan Statement shall be
amended by the addition of a new subparagraph (iii) (and re-numbering the
existing subparagraph (iii) as subparagraph (iv)) that reads in whole as
follows:

  (iii) by substituting the modified definition of "Compensation" contained in
this Plan for the definition of "Compensation" contained in the Graco Employee
Retirement Plan,


5.     SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the
Restoration Plan shall continue in full force and effect.